Case 1:21-cv-04498-DG-RML Document 1-1 Filed 08/10/21 Page 1 of 36 PageID #: 7




       EXHIBIT A
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                                          INDEX NO. 516094/2021
         Case
NYSCEF DOC. NO.1:21-cv-04498-DG-RML
                 1                  Document 1-1 Filed 08/10/21 PageRECEIVED
                                                                     2 of 36 PageID #: 806/30/2021
                                                                              NYSCEF:




                       SUPREME                     COURT                OF THE             STATE             OF NEW               YORK
                       COUNTY                     OF KINGS                                                                                                                    Index          No.:


                                                                                                                                                                              Date         Filed:
                       DONNELL                      WILLIAMS,
                                                                                          Plaintiff,                                                                          Plaintiff             designates                KINGS

                                                                                                                                                                              County             as the         place          of trial.
                                       -against-

                                                                                                                                                                              SUMMONS
                       UBER            TECHNOLOGIES,                                   INC.,        UBER          USA,      LLC        and

                       RAISER-NY,                          LLC.,                                                                                                              The        basis        of     venue            is
                                                                                                                                                                              Plaintiffs              residence:
                                                                                               Defendant.                                                                     107      MacDonough,                          #5

                   I                                                                                                                                                          Brooklyn,               NY         11216


                                                                                                To     the    above-named                    Defendants:


                                       YOU            ARE             HEREBY               SUMMONED                        to     answer           the        complaint               in     this      action           and        to   serve     a


                       copy       of     your         answer             on     the     plaintiffs           attorneys            within       20        days         after        the       service            of     this        summons,


                       exclusive             of     the         day     of    service          of    this    summons,             or within              30     days        after          service         of        this     summons             is


                       complete             if this          summons              is not        personally            delivered            to you         within           the      State        of    New            York.


                                       In    case          of    your        failure       to answer           this      summons,              a judgment                     by     default           will          be taken           against


                       you      for    the        relief        demanded               in the        complaint,          together           with         the       costs      of     this      ac     ion.



                       Dated:          Astoria,             New         York

                                       June         25,      2021




                                                                                                                                      By:      Kurt             Doiron,             Esq.

                                                                                                                                      SACCO                    &     FILLAS,                 LLP
                                                                                                                                      Attorneys                for     Plainhff
                                                                                                                                      31-19         Newtown                    Avenue
                                                                                                                                      Seventh              Floor

                                                                                                                                      Astoria,            New          York           11102

                                                                                                                                      Tel:     (718)               746-3440
                                                                                                                                      Our      File           # 21369-18




saccommuS,   U.P
                                                                                                               1 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                  INDEX NO. 516094/2021
         Case
NYSCEF DOC. NO.1:21-cv-04498-DG-RML
                 1                  Document 1-1 Filed 08/10/21 PageRECEIVED
                                                                     3 of 36 PageID #: 906/30/2021
                                                                              NYSCEF:




            DEFENDANTS:


            UBER        TECHNOLOGIES,                   INC.
            c/o    CT CORPORATION                      SYSTEM
            28    Liberty        Street
            New      York,       NY       10005


            UBER        USA,        LLC
            1455 Market             Street
            4*
                Floor
            San     Francisco,            CA   94103



            RAISER-NY,                LLC
            1455 Market             Street
            45
                Floor

            San     Francisco,            CA   94103



            LYFT,       INC.

            c/o   CT CORPORATION                       SYSTEM
            28    Liberty      Street
            New      York,       NY       10005




            FORWARD                  THIS         IMMEDIATELY   TO YOUR   ATTORNEY   OR INSURANCE   COMPANY




                                                                2 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                               INDEX NO. 516094/2021
         Case
NYSCEF DOC.   1:21-cv-04498-DG-RML
            NO. 1                  Document 1-1 Filed 08/10/21 Page RECEIVED
                                                                    4 of 36 PageID #: 10
                                                                              NYSCEF:  06/30/2021




                     SUPREME                   COURT              OF THE                  STATE              OF       NEW YORK
                     COUNTY                OF KINGS




                     DONNELL                   WILLIAMS,                                                                                                               Index        No.:

                                                                                         Plaintiff,
                                                                                                                                                                       VERIFIED                 COMPLAINT
                                     -against-



                     UBER          TECHNOLOGIES,                                   INC.,        UBER              USA,         LLC        and

                     RASIER-NY,                    LLC.,


                                                                                           Defendant.




                                   Plaintiff
                                                          by    his         attorneys,                SACCO              &     FILLAS,              LLP,        as   and      for     his   Verified            Complaiñt,



                    respectfully               alleges,         upon             information                and     belief:


                                   1.               The        plaintiff,            DONNELL                      WILLIAMS,                     at all     times     herein         mentioned          was       and       still     is



                    a resident           of the      County                of     Kings        and          the   State        of New           York.


                                 2.                VICTOR                   A.     ALMANZAR                         CUEVAS,                at all       times      herein      mentianed            was      and       still       is a



                    resident         of the       County              of     Kings          and       the     State       of New           York.


                                 3.               VICTOR                    A.     ALMANZAR                         CUEVAS,                at all       times      herein      mentioned            was      and       still       is a



                    resident         of the       County           of Kings                and        the     State      of New           York,         residing      at 463        Classon         Avenue,           Apt.         #1,



                    Brooklyn,            NY        11238.


                                 4.                On or about                    July      17, 2018,              plaintiff         was     the        operator      of    a certain       automobile,               bearing


                    license      plate         number           T762110C.


                                 5.               On or about                     July       17,      2018,        VICTOR             A.        ALMANZAR                    CUEVAS,             was       the    registered



                    owner       of      a certain          automobile,                    bearing            license         plate    number              T756387C.


                                 6.               On or about                    July      17, 2018,              VICTOR             A.    ALMANZAR                     CUEVAS,               was    the     titled       owner


                    of   a certain         automobile,                     bearing          license           plate      number            T756387C.




SACCO& FILLAS,LLP
                                                                                                                  3 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                          INDEX NO. 516094/2021
         Case
NYSCEF DOC.   1:21-cv-04498-DG-RML
            NO. 1                  Document 1-1 Filed 08/10/21 Page RECEIVED
                                                                    5 of 36 PageID #: 11
                                                                              NYSCEF:  06/30/2021




                                  7.              On or about                   July        17,    2018,        VICTOR           A.     ALMANZAR                     CUEVAS,                 was      the       lessee       of        a



                   certain        automobile,                    bearing         license          plate       number         T756387C.


                                  8.              On or about                   July        17,    2018,        VICTOR           A.     ALMANZAR                     CUEVAS,                 was      the       lessor      of         a



                   certain        automobile,                    bearing         license          plate       number         T756387C.


                                  9.              On or about                   July      17, 2018,            VICTOR           A.    ALMANZAR                      CUEVAS,             maintained                 a certaiñ



                   automobile,               bearing               license       plate          number          T756387C.


                                  10.             On or about                   July       17, 2018,            VICTOR           A.     ALMANZAR                     CUEVAS,             controlled               a certain



                   automobile,              bearing               license        plate          ñümber         T756387C.


                                  11.             On or about                   July       17,     2018,        VICTOR           A.     ALMANZAR                     CUEVAS,             was        the        operator           of



                   a certain           automobile,                  bearing            license        plate      number        T756387C.




                             AS AND                FOR              A FIRST               CAUSE               OF ACTION                 AGAINST                 THE        DEFENDANTS                             UBER
                                                       TECHNOLOGIES.INC.,                                              UBER       USA,        LLC         and       RAISER-NY,                     LLC.




                                  12.             Plaintiff,             DONNELL                      WILLIAMS,                 repeats       and       realleges          each        and     every            allegation



                   contained            in this        Complaint                 as if fully               set forth     at length        herein.


                                  13.             At         all       times            herein             mentioned,            Defendant,               UBER             TECHNOLOGIES,                                  INC.



                   (hereinafter             "UBER")                  was      and       still     is a foreign           corporation             organized           and    existing          under         the     laws          of



                   the   State         of   New        York           with       its    principal            place      of   business       at     1455      Market         Street,         San       Francisco,             CA


                   94103.


                                  14.             At       all      times        herein           mentioned,             Defendant,           UBER           USA,          LLC,        (hereinafter                "UBER


                   USA")         was        and    still         is a limited             liability          company          organized           and     existing         under       the    laws          of the        State



                   of New         York        with         its      principal           place         of    business         at 1455      Market          Street,      San     Francisco,               CA        94103.


                                 15.              At       all      times        herein           mentioned,             Defendant,              UBER         USA,         was        and     still       is     a wholly


                   owned       subsidiary               of Defendant,                     UBER.




saccoanaAS,   EP
                                                                                                              4 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                          INDEX NO. 516094/2021
         Case
NYSCEF DOC.   1:21-cv-04498-DG-RML
            NO. 1                  Document 1-1 Filed 08/10/21 Page RECEIVED
                                                                    6 of 36 PageID #: 12
                                                                              NYSCEF:  06/30/2021




                                   16.           At      all    times       herein                                                                                     LLC.       (hereinafter                "RASIER-
                                                                                          mentioned,               Defendant,              RASIER-NY,



                   NY")         was      and     still     is a foreign            limited          liability        compañy              organized          and       existing        under         the      laws         of the



                   State       of New          York.


                                   17.           At      all      times         herein       mentioned,               Defendant,                RASIER-NY,                  was       and      still        is     a limited



                   liability        ov,,,yany            organized              and      existing          under       the     laws        of   the     State     of    New       York        with          its     principal



                   place        of business              at 636         28th      Street,       3rd      Floor,       New       York,           NY     10001.


                                   18.           At      all      times         herein       mentioned,                Defendant,               RASIER-NY                   was       and      still        is     a wholly



                   owned         subsidiary              of     Defendant,               UBER.


                                   19.           Upon           information               and    belief,          at all    times         herein       mentioned,             UBER          was        and        still     is the



                   owner         of      a   certain            2018        Toyota           motor          vehicle           bearing           New        York         license        registration                     number


                                                                       "Defendants'
                   T756387C               (hereinafter                                          car").



                                 20.             That          Defendant,             UBER,           regularly            does,        or solicits,       business           in the     State         of New              York.


                                 21.             That          Defendant,             UBER,            received            substantial             revenue         from       goods         used       or         consumed



                   or service            rendered              in the     State       of New          York.



                                 22.             That          the     Defendant,            UBER,              expected           or     should        reasonably            have       expected                 its     acts     to


                   have        consequence               in the         State      of New           York.


                                 23.             That            the      Defendant,                  UBER,              derived            substantial             revenue            from            interstate                  or


                   international               commerce.


                                 24.             That          Defendant,             UBER          USA,          regularly         does,          or solicits,        business          in the        State            of New


                   York.


                                 25.            That           the      Defendant,              UBER              USA,         derived             substantial          revenue          from           interstate               or


                   international             commerce.


                                 26.            That            Defen4nt,                UBER            USA,         received              substantial           revenue            from         goods                 used     or




SACCO&FILLAS,LLP
                                                                                                         5 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                      INDEX NO. 516094/2021
         Case
NYSCEF DOC.   1:21-cv-04498-DG-RML
            NO. 1                  Document 1-1 Filed 08/10/21 Page RECEIVED
                                                                    7 of 36 PageID #: 13
                                                                              NYSCEF:  06/30/2021




                    consumed               or service        rendered          in the        State         of New        York.



                                     27.         That   the       Defêñdañt,            UBER               USA,      expected           or should           reasonably             have     expected         its acts


                    to have          consequence             in the     State       of New            York.


                                     28.         That    Defendant,              UBER            USA,         engaged            individuals          to operate             motor         vehicles        as livery


                    drivers.


                                     29.         That        Defendant,             UBER              USA,          engaged             VICTOR              A.      ALMANZAR                       CUEVAS              to


                    operate          a motor       vehicle         as a livery         driver.



                                     30.         That   Defendant,              RASIER-NY,                        regularly        does,       or solicits,         business          in the       State    ofNew


                    York.


                                     31.         That       Defendant,              RASIER-NY,                       received           substantial              reveñüê           from       goods        used        or



                    consumed               or service        rendered         in the         State         of New       York.


                                    32.          That      the     Defendant,            RASIER-NY,                      expected            or    should          reasonably             have     expected         its



                    acts     to have          consequeñce            in the      State        of New          York.


                                    33.          That       the     Defendant,               RASIER-NY,                       derived        substantial                revenue       from         interstate          or


                    international              commerce.


                                    34.          That   the        Defeñdant,            RASIER-NY                      eñgaged            individuals             to    operate          motor       vehicles      as



                    livery         drivers.



                                    35.          That   the        Defendant             RASIER-NY                     engaged           VICTOR               A.    ALMANZAR                       CUEVAS              to


                    operate          a motor      vehicle          as a livery         driver.


                                    36.          That      VICTOR              A.     ALMANZAR                         CUEVAS                was      in     the        employ        of     the      Defendant,


                    UBER            TECHNOLOGIES,                       INC      on     July         17,    2018.


                                    37.          On July          17, 2018,         at all      times       herein       mentioned                VICTOR            A.     ALMANZAR                    CUEVAS

                                                                  Defendants'
                    was      the     operator      of the                                car.




SACCO& FILLAS,LLP
                                                                                                     6 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                     INDEX NO. 516094/2021
         Case
NYSCEF DOC.   1:21-cv-04498-DG-RML
            NO. 1                  Document 1-1 Filed 08/10/21 Page RECEIVED
                                                                    8 of 36 PageID #: 14
                                                                              NYSCEF:  06/30/2021




                               38.             Upon      information           and      belief,      on     or    before      July         17,   2018,   VICTOR        A.   ALMANZAR

                                                                                                                                     Defêñdâñts'
                   CUEVAS                 operated,       maintained,            controlled,              and     repaired                                car   pursuant       to     a written


                   agreement          with       Defendant,            UBER,         wherein         VICTOR             A.    ALMANZAR                   CUEVAS        acted        as an agent


                   of Defendant,              UBER.


                               39.             Upon      information           and      belief,      on     or before         July         17,   2018,   VICTOR        A.   ALMANZAR

                                                                                                                                     Defendants'
                   CUEVAS             operated,           maintained,            controlled,              and     repaired                                car   pursuant       to     a written


                   agreement          with       Defendant,            UBER       USA,           wherein         VICTOR              A.     ALMANZAR            CUEVAS              acted      as an



                   employee          of     Defendant,         UBER.



                               40.             Upon      information           and     belief,       on     or before         July         17,   2018,   VICTOR        A.   ALMANZAR

                                                                                                                                     Defendants'
                   CUEVAS             operated,           maintaiñed,            controlled,              and     repaired                                car   pursuant       to     a     written



                   agreement          with       Defendant,         UBER,            wherein         VICTOR             A.    ALMANZAR                   CUEVAS        acted        as an agent



                   of   Defendant,            UBER        USA.


                               41.             Upon      information           and     belief,       on     or before         July         17,   2018,   VICTOR        A.   ALMANZAR

                                                                                                                                     Defendants'
                   CUEVAS             operated,          maintained,             controlled,           and       repaired                                 car   pursuant       to     a     written


                   agreement          with      Defendañt,          UBER          USA,           wherein         VICTOR              A.    ALMANZAR             CUEVAS              acted      as an



                   employee          of     Defendant,        UBER         USA.


                               42.             Upon      information           and     belief,       on    or before          July         17,   2018,   VICTOR       A.    ALMANZAR

                                                      Defendants'
                   CUEVAS            operated                              car       as an agent           of    Defendant,               RASIER-NY.


                               43.            Upon       information           and     belief,       on    or before          July         17,   2018,   VICTOR       A.    ALMANZAR

                                                      Defendants'
                   CUEVAS            operated                              car     as an employee                  of   Defendant,               RASIER-NY.


                               44.            Upon       information           and     belief,       on    or before          July         17,   2018,   VICTOR       A.    ALMANZAR

                                                      Defendants'
                   CUEVAS            operated                              car     as an employee                 of    Defeñdant,               UBER.


                               45.            Upon       information           and     belief,       on    or before          July         17,   2018,   VICTOR       A.    ALMANZAR




SACCO&RLLAS, LLP
                                                                                            7 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                   INDEX NO. 516094/2021
         Case
NYSCEF DOC.   1:21-cv-04498-DG-RML
            NO. 1                  Document 1-1 Filed 08/10/21 Page RECEIVED
                                                                    9 of 36 PageID #: 15
                                                                              NYSCEF:  06/30/2021




                                                         Defendants'
                    CUEVAS             operated                                  car     as an agent         of     Defendant,             UBER.


                                46.          Upon            information           and      belief,    on     or before            July      17,     2018,             VICTOR         A.    ALMANZAR

                                                            Defendants'
                    CUEVAS             operated                                  car     as an agent         of Defendant,                 UBER            USA.



                                47.          Upon            information           and      belief     on    or        before      July      17,    2018,              VICTOR         A.    ALMANZAR

                                                         Defendants'
                    CUEVAS             operated                                   UBER         USA's         car        as an employee               of     Defendant,           UBER             USA.


                                48.          Upon            information           and      belief,    on     or before            July      17,     2018,             VICTOR         A.    ALMANZAR

                                                            Defendants'
                    CUEVAS             operated                                   car     pursuant      to        a written         agreement                   with     Defendant,              UBER        USA,


                    wherein       VICTOR               A.     ALMANZAR                   CUEVAS             acted         as an agent          of        Defendant,            UBER          USA.


                                49.          Upon            information           and      belief,    on     or before            July      17,    2018,              VICTOR         A.    ALMANZAR

                                                            Defendants'
                    CUEVAS             operated                                   car     pursuant      to        a written         agreement               with         Defendant,              UBER        USA,


                    wherein      VICTOR             A.        ALMANZAR                   CUEVAS             acted         as an employee                   of     Defendant,          UBER          USA.



                                50.          Upon            information           and     belief,     on    or        before      July      17,    2018,              VICTOR         A.    ALMANZAR

                                                        Defendants'
                    CUEVAS             operated                                  car    as an employee                  of   Defendant,             UBER               USA.



                                51.          Upon            information           and     belief,     on    or before             July      17,    2018,              VICTOR         A.    ALMANZAR

                                                        Defendants'
                    CUEVAS             operated                                  car    as an agent          of     Defendant,             UBER            USA.


                                52.          Upon            information           and       belief,    on         or    before       July         17,     2018,          Defendant              VICTOR         A.


                                                                                                                                                                   Defendants'
                    ALMANZAR                CUEVAS                   operated,          maintained,          controlled,             and     repaired                                      car    pursuant          to



                    a written         agreement              with     Defendant,            RASIER-NY,                   wherein           VICTOR                 A.     ALMANZAR                   CUEVAS


                    acted     as an agent         of        Defendant,           RASIER-NY.


                                53.         Upon             information           and       belief,    on        or     before                    17,     2018,         Defendant               VICTOR         A.
                                                                                                                                      July

                                                                                                                                                                   Defendañts'
                    ALMANZAR                CUEVAS                   operated,          maintained,          controlled,             and     repaired                                      car    pursuant      to



                    a written         agreement             with      Defendant,           RASIER-NY,                    wherein          VICTOR                  A.    ALMANZAR                    CUEVAS


                    acted     as an employee                  of    Defendant,          RASIER-NY.




SACCO& FILLAS,LLP
                                                                                                 8 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                            INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 10 of 36 PageID
                                                                   RECEIVED        #: 16
                                                                             NYSCEF:  06/30/2021




                                 54.            Upon        information           and        belief,          on    or before                  July      17,     2018,      VICTOR             A.     ALMANZAR

                                                        Defendants'
                   CUEVAS              operated                                 car     as an agent                 of    Defendant,                    RASIER-NY.



                                 55.            Upon        information           and        belief,          on    or before                  July      17,     2018,      VICTOR             A.     ALMANZAR

                                                        Defendants'
                   CUEVAS              operated                                 car     as an employee                          of     Defendant,               RASIER-NY.



                                 56.         Upon           information           and        belief,          on    or before                  July      17,     2018,      VICTOR             A.     ALMANZAR

                                                                                                                                                                                  Defendants'
                   CUEVAS              received         express          or implied           authorization                     and          consent           to operate                                   car.



                                 57.         Upon           information           and        belief,           at all         times           herein       mentioned,              Defendant,               UBER,         was



                   and   still    is doing         business         in the      State        of New             York.



                                 58.         Upon            information              and       belief,            at     all         times           herein       mentioned,             Defendant,                UBER,


                   derived        substantial          revenue           from    doing          business                in the             State      of New        York.



                                 59.         Upon            information              and       belief,            at    all          times           herein       mentioned,             Defendant,                UBER,


                   engages        individuals,              like   VICTOR             A.     ALMANZAR                            CUEVAS,                   as livery        drivers.



                                 60.         Upon            information              and       belief,            at    all          times           herein       mentioned,             Defendant,                UBER,


                   êñgaged         VICTOR              A.    ALMANZAR                   CUEVAS                     as a livery                 driver      in the        State     of    New        York.



                                 61.         Upon             information               and          belief,             at          all       times           herein       mentioned,                VICTOR                A.



                   ALMANZAR                  CUEVAS                was      an employee,                    agent        or servant                of    Defendant,              UBER.



                                 62.         Upon             information               and          belief,             at          all       times           herein       mentioned,                VICTOR                A.



                   ALMANZAR                  CUEVAS                was      an employee,                    agent        or servant                of    Defendant,              UBER.



                                 63.         Upon           information          and        belief          at all times               herein          mentioned,           VICTOR             A.     ALMANZAR

                                                                   Defendants'
                   CUEVAS              was      operating                                    car       in     furtherance                     of   the     business         of    and     in    the     scope        of   his



                   employment             and/or        agency        with      Defendant,                   UBER.



                                 64.         Upon             information              and           belief,             at          all      times            herein       mentioned,                VICTOR                A.



                   ALMANZAR                  CUEVAS                was      an agent          of Defendant,                      UBER.




SACCO&FILLAS,LLP
                                                                                                   9 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                               INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 11 of 36 PageID
                                                                   RECEIVED        #: 17
                                                                             NYSCEF:  06/30/2021




                                   65.            Upon           information             and          belief,          at all        times       herein         mentioned,              Defendant,           UBER,        was



                   vicariously               liable      for     the     negligence              of     VICTOR              A.        ALMANZAR                        CUEVAS.


                                   66.            Upon           information             and          belief,      at all        times          herein         mentioned,           Defendant,          UBER         USA,


                   was       and     still     is doing           business          in the       State           of New          York.


                                   67.            Upon           information             and          belief,      at all        times          herein         mentioned,           Defendant,          UBER         USA,


                   derived          substantial                revenue          from    doing            business           in the            State      of    New     York.


                                   68.            Upon           information             and          belief,      at all        times          herein         mentioned,           Defendant,          UBER         USA,


                   engages           individuals,                like    VICTOR             A.        ALMANZAR                          CUEVAS,                 as livery        drivers.


                                   69.            Upon           information             and          belief,      at all        times          herein         mentioned,           Defendant,          UBER         USA,


                   eñgaged           VICTOR                A.     ALMANZAR                       CUEVAS                  as a livery                 driver      in the     State       of New       York.



                                   70.            Upon             information                and            belief,            at      all          times       herein          mentioned,            VICTOR              A.



                   ALMANZAR                      CUEVAS                  was      an employee,                    agent         or servant              of    Defendant,            UBER       USA.



                                   71.            Upon             information                and            belief,            at      all          times       herein          mentioned,            VICTOR              A.


                                                                                                            Defendants'
                   ALMANZAR                       CUEVAS                 was      operating                                            car      in     furtherance          of    the    business       of    and    in   the



                   scope      of     its     employment                  and/or        agency           with       Defendant,                  UBER            USA.


                                   72.            Upon             information                and            belief,            at      all          times       herein          mentioned,            VICTOR              A.



                   ALMANZAR                      CUEVAS                  was      an agent             of    Defendant,                UBER             USA.


                                   73.            Upon           information            and       belief,          at all        times         herein          mentioned,           Defendant,          UBER         USA,


                   was     vicariously                liable      for     the     negligence                of    VICTOR                A.     ALMANZAR                     CUEVAS.


                                   74.           Upon           information             and       belief,         at all        times         herein          mentioned,          Defendant,          RASIER-NY,


                   was     and      still     is doing           business          in the        State           of New          York.


                                   75.           Upon           information             and       belief,         at all        times         herein          mentioned,          Defendañt,          RASIER-NY,


                   derived         substantial             revenue           from       doing           business           in the         State         of New         York.




SACCO&FILLAS,LLP
                                                                                                            10 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                                             INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 12 of 36 PageID
                                                                   RECEIVED        #: 18
                                                                             NYSCEF:  06/30/2021




                                       76.           Upon         information            and         belief,         at all           times            herein         mentioned,                Defendant,              RASIER-NY,


                    engages              individuals,             like     VICTOR              A.        ALMANZAR                           CUEVAS                      as livery            drivers.


                                       77.           Upon         information            and         belief,         at all           times            herein         mentioned,                Defendant               RASIER-NY,


                    engaged              VICTOR              A.    ALMANZAR                         CUEVAS                  as a livery                      driver         in the     State         of New           York.


                                       78.           Upon           information                 and             belief,              at         all          times          herein           mentioned,                 VICTOR                 A.


                    ALMANZAR                         CUEVAS                was     an employee,                     agent            or servant                 of    Defendant,                RASIER-NY.


                                       79.           Upon           information                 and             belief,              at         all          times          herein           mentioned,                 VICTOR                A.


                                                                                                              Defendants'
                    ALMANZAR                         CUEVAS                was      operating                                              car          in     furtherance              of     the      business           of     and    in   the



                    scope         of     its    employment                and/or       agency             with       Defendant,                        RASIER-NY.


                                       80.           Upon           information                and              belief,              at      all             times          herein           mentioned,                 VICTOR                A.


                                                                                                          Defendants'
                    ALMANZAR                        CUEVAS                was      operating                                              car         in furtherance                 of the        business          and        in the   scope



                    of     his    employment                 and/or         agency       with            Defendant,                   RASIER-NY.



                                       81.           Upon           information                and              belief,              at      all         times              herein           mentioned,                 VICTOR                A.



                    ALMANZAR                         CUEVAS               was      an agent              of     Defendant,                  RASIER-NY.


                                       82.           Upon         information           and         belief,          at all          times             herein         mentioned,               Defendant,              RASIER-NY,


                    was      vicariously                liable      for    the     negligence                 of   VICTOR                    A.        ALMANZAR                        CUEVAS.


                                       83.           Upon         information            and         belief,         on         or     before            July         17,     2018,          VICTOR             A.     ALMANZAR

                                                                 Defendants'
                    CUEVAS                     operated                                 car         in     the      capacity                of         a livery             vehicle          for     Defendant,                  UBER,        an


                                                                                                                                     demand"
                    international                 company           providing           car     services                  "on                                 for     millions          of    riders       ana"=Uy.


                                       84.           Upon         information           and         belief,          on         or before                July         17,    2018,       VICTOR                A.      ALMANZAR


                    CUEVAS                   paid     for    and         downloaded             proprietary                      UBER                  software             that      enabled            him     to     communicate


                    with         and     transport          UBER's           passengers                  also      using             Defendant,                     UBER's,           proprietary              software.


                                       85.          Upon          information           and         belief,          on         or before                July         17,    2018,       VICTOR                A.      ALMANZAR




SACCO& RLLAS, LLP
                                                                                                              11 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                               INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 13 of 36 PageID
                                                                   RECEIVED        #: 19
                                                                             NYSCEF:  06/30/2021




                                                                Defendants'
                    CUEVAS                 operated                                     car      in   the     capacity          of    a livery          vehicle           for        Defendant,            UBER           USA,

                                                                                                                                demand"
                    an intemational                  company               previding           car    services           "on                       for      millions             of      riders     a---nally.


                                     86.           Upon           information            and      belief,       on      or before          July     17,      2018,           VICTOR                A.     ALMANZAR

                    CUEVAS                  paid          for      and       do=mleaded                proprietary                  UBER          USA          software                   that      enabled           him        to


                                                                                                                                                                                                                     USA'
                    corrni:ãte                     with         and      transport        UBER              USA's        passengers               also      using          Defendant,                   UBER                      s,


                    proprietary             software.


                                     87.           Upon           information            and      belief,       on      or before        July       17,      2018,           VICTOR                A.     ALMANZAR

                                                                Defendants'
                    CUEVAS                 operated                                     car    in the        espacity          of    a livery       vehicle            for       Defendant,               RASIER-NY,


                                                                                                                               demand"
                    an international                 company               providing           car    services          'on                       for     millions              of      riders     annually.



                                     88.           Upon          information             and      belief,       on      or before        July       17,     2018,            VICTOR                A.     ALMANZAR


                    CUEVAS                 paid      for        and     downloaded               proprietary             software          of     Defendant,                 RASIER-NY,                     that     enabled



                    him       to    communicate                   with      and      transport         RASIER-NY's                     passengers             also                                                 RASIER-
                                                                                                                                                                          using            Defendant,



                    NY's,          proprietary             software.


                                     89.           Defendants,               UBER,            UBER          USA,         and        RASIER-NY,                 enter            into      contracts         with      drivers


                                                                        Defendants'
                    so    that       drivers        can         use                            software             applications            to    perform            their             functions          as drivers           for



                    Defendants              UBER,               UBER         USA,       and      RASIER-NY.



                                    90.            Defendants,               UBER,            UBER          USA,        and     RASIER-NY,                    function                 as a single          enterprise.


                                    91.            Defendants,                UBER,            UBER           USA,            and     RASIER-NY,                     facilitate              the        employment              of



                    vehicle          owners         by     Defendant,             UBER.


                                    92.            Defendants                UBER,            UBER           USA,        and        RASIER-NY,                    enter          into      contracts          that     enable



                    vehicle          owners         to use        Defendant,            UBER's              software.


                                    93.            Upon          information            and      belief,       on or before             July      17,     2018,        Defendants                  UBER            USA      and



                    RASIER-NY,                    entered             contracts        with       drivers        to     use     UBER            software.            Without               the     UBER            software,




SACCO& RLLAS, LLP
                                                                                                      12 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                                INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 14 of 36 PageID
                                                                   RECEIVED        #: 20
                                                                             NYSCEF:  06/30/2021




                   drivers       like        VICTOR                A.    ALMANZAR                         CUEVAS                   could       not        become          UBER           drivers          or    perform     their


                   functions            as UBER               drivers.


                                 94.                Without             UBER's          software,             vehicle            owners,           like      VICTOR             A.    ALMANZAR                     CUEVAS,


                   could       not      use     their       vehicles             as UBER            vehicles              or accept           passengers                using        UBER          software         to request


                   UBER         rides.


                                95.                 Upon          information               and     belief,          on     or before              July       17,     2018,      VICTOR              A.        ALMANZAR


                   CUEVAS                   entered           into        a      contract           with         Defendant,                   UBER,                enabling           Defendant                 VICTOR            A.


                                                                                                  Defendants'
                   ALMANZAR                      CUEVAS                   to     operate                                     car     as an          UBER            vehicle          using    UBER              software         and



                   receiving           UBER             requests          for     UBER            rides         by    UBER           passengers.



                                96.              Upon             information               and     belief,          on     or     before          July       17,     2018,      VICTOR              A.        ALMANZAR


                   CUEVAS                  entered         into      a contract            with       Defendant,                  UBER          USA,           enabling          VICTOR              A.        ALMANZAR

                                                               Defendants'
                   CUEVAS               to operate                                       car      as an UBER                     vehicle       using          UBER            software       and       receiving           UBER


                   requests          for     UBER           rides        by      UBER          passengers.



                                97.              Upon             information               and     belief,          on     or before              July      17,      2013,      VICTOR              A.        ALMANZAR

                                                                                                                                                                                                                 Defendants'
                   CUEVAS                  entered         into      a contract            with       Defendant,                  RASIER-NY,                       enabling          No to operate


                   car   as an UBER                   vehicle            and      access          UBER           software             enabling               VICTOR             A.     ALMANZAR                     CUEVAS


                   to receive           UBER            requests           for     UBER            rides        from        UBER            passengers.



                                98.              Upon             information               and       belief,        on      or     before,           July      17,     2018,         Defendants,               UBER        USA


                   and     RASIER-NY,                      facilitated            the   employrsent                    of    drivers          by      Defendant,              UBER.


                                99.              Upon             information               and     belief,          on     or      before,           July      17,     2018,         Defeñdants,               UBER        USA


                   and     RASIER-NY,                    entered          contracts            with        drivers          to use         UBER           software.            Without        the     UBER           software,


                   drivers      like        could       not       become           UBER            drivers           or perform               their       functions            as UBER             drivers.


                                100.             Upon          information                 and     belief,           on     or before           July         17,     2018,       VICTOR              A.        ALMANZAR




SACCO&FILLAS,11P
                                                                                                          13 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                                 INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 15 of 36 PageID
                                                                   RECEIVED        #: 21
                                                                             NYSCEF:  06/30/2021




                                                                                                                                                                                                  Defendants'
                CUEVAS                entered         into      a contract        with         Defendant,                   UBER,             that     enabled             to    operate                                  car     as


                an     UBER            vehicle          and       access        UBER                software                enabling            Defeñdañt                   VICTOR                A.         ALMANZAR


                CUEVAS                to receive           UBER           requests          for     UBER              rides        by      UBER          passengers


                               101.           Upon           information              and         belief,        on        or      before       July         17,        2018,          Defendant              VICTOR              A.


                ALMANZAR                      CUEVAS               entered       into        a contract            with           Defendant,             UBER              USA,         that     enabled         Defêñdâñt


                                                                                                                                Defeñdâñts'
                VICTOR             A.      ALMANZAR                        CUEVAS                 to     operate                                       car         as     an    UBER             vehicle         and     access



                UBER           software          enabling          Defendant             VICTOR                  A.        ALMANZAR                      CUEVAS                   to receive             UBER          requests



                for    UBER           rides      by     UBER         passengers.


                               102.           Upon           information          and        belief,        on        or        before      July       17,     2018,            VICTOR             A.        ALMANZAR


                CUEVAS                entered         into       a contract           with         Defendant;                    RASIER-NY,                    enabling                Defendant              VICTOR              A.


                                                                                        Defendants'
                ALMANZAR                      CUEVAS               to operate                                          car        as an UBER                 vehicle            and     access          UBER         software



                enabling         VICTOR               A.      ALMANZAR                      CUEVAS                 to receive               UBER             requests            for    UBER             rides    by     UBER


                passengers.



                               103.           Upon           information             and      belief,         on           or     before       July          17,        2018,      Defendant,                 UBER         USA


                licensed         mobile          application              techology                from      Defendant,                     UBER,            and        arranged           for     drivers        to use        the



                application.


                               104.           Upon           information          and         belief,        on        or        before       July       17,       2018,         Defendant,                  RAISER-NY,


                licensed        mobile           application           techology                   from      Defendant,                     UBER,            and        arranged           for     drivers        to use        the


                application.


                               105.           Upon         information            and        belief         on        or    before          July       17,     2018,            Defendants               UBER,          UBER


                USA,       and        RASIER-NY,                    are     named            as        insureds             and/or          additional               insureds            on      liability        insurance



                policies        covering          the      operation         of UBER                vehicles                      UBER         drivers             under        contract          with        UBER        USA,
                                                                                                                           by


                and    RASIER-NY.




SACCO&R   LLP
                                                                                                    14 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                               INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 16 of 36 PageID
                                                                   RECEIVED        #: 22
                                                                             NYSCEF:  06/30/2021




                           106.           Defendants,                 UBER              USA               and         RASIER-NY,                    issue         receipts          to      UBER            drivers          upon



            bringing        UBER              passengers              to their          destinations.


                           107.           Defendants,                 UBER               USA              and         RASIER-NY,                      coordinate              payments                to     drivers,           like


            VICTOR            A.    ALMANZAR                          CUEVAS.


                           108.           Without              the   activities              of    Defendant3                 UBER's           wholly-owned                       subsidiaries,               UBER          USA


            and     RASIER-NY,                     Defendant,              UBER,                  could         not     engage         in    its    transportation                 business.


                         109.            Defendant,                  UBER,            dcMn±±es                   and        controls          the        activities        of     Defendants                 UBER           USA


            and     RASIER-NY,                     with        respect          to    the         employment                  and      management                     of   UBER             drivers,          licensing           of



            UBER         soilware             and        the     entire         process              whereby                UBER            drivers          transport            UBER            pacsengers                using

            "UBER."



                         110.            Defendants,                 UBER,             UBER                USA,         and        RASIER-NY,                     serve         as represeñtstives,                     agents,


            joint   venture            participants              or alter         egos            of each          other.


                         111.            Defendants,                 UBER,             UBER               USA,          and        RASIER-NY,                    operated           and        continue             to operate



            in concert          to manage               promote           and         sell        the     business            of    a transportation                  network.



                         112.            Defendants,                  UBER             USA              and      RASIER-NY,                        are     undercapitalized                     and        rely      upon        the



            financial       resources              of     Defendant,                 UBER,              to function.


                         113.            At    all      relevant          times,         the        finances             of    Defendants                   UBER           USA           and    RASIER-NY,                      are



            intermingled               with     the       finances         of        Defendant,                 UBER.


                         114.            At    all      relevant          times,         Defendants,                     UBER           USA           and        RASIER-NY,                    obtain         the      fåñdiñg


            to operate          from       their        parent        company                and        sole       member,             Defendant,                UBER.


                         115.            Defendants,                 UBER             USA           and         RASIER-NY,                    are        alter    egos       of    their       parent,            Defer-dar.t



            UBER.


                         116.            It would           be ineqüitsble                    and         unjust        to impose             any        real     distinction              between           Defendants,




                                                                                                    15 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                            INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 17 of 36 PageID
                                                                   RECEIVED        #: 23
                                                                             NYSCEF:  06/30/2021




                   UBER,            UBER            USA,        and     RASIER-NY.



                                    117.            Defendants,              UBER,          UBER             USA,          and      RASIER-NY,                       function           as a single               enterprise,


                   with     joint       economic               budgetary          and       operational                 plaññing.



                                    118.            Upon       information               and     belief,       on        or before           July        17,   2018,          VICTOR                A.    ALMANZAR


                   CUEVAS                  was      an employee,               agent      or servant           of        Defeñdants,                UBER,            UBER         USA,             and    RASIER-NY.



                                    119.            Defeñdants              UBER,           UBER            USA,          and       RASIER-NY,                   controlled              the        manner            in    which



                   provided           services          as an UBER                driver.



                                    120.            Without           Defendants,               UBER,           UBER                USA,        and        RASIER-NY's,                        permission                   to    use



                   proprietary              software           which          provided           passengers                for    fares,      would            not     have       been         able       to     serve        as an


                   UBER          driver.



                                    121.         As      an UBER              driver,       VICTOR                 A.     ALMANZAR                       CUEVAS                 was      subject           to the          control



                   of     Defendants,                 UBER,            UBER             USA,          and     RASIER-NY,                       through               their      policies,               procedures                and



                   proprietary              software.


                                    122.         Defendants,                  UBER,             UBER          USA,               and       RASIER-NY,                        required          that        VICTOR                    A.


                                                                                                                            "UBER"
                   ALMANZAR                      CUEVAS                post     a sign         with    the     logo                           on     it so that          it was         viewable               from        outside


                         Defendants'
                   of                            car       to passersby             pedestrians              and        UBER           customers/riders.


                                 123.            Utilizing            proprietary              software,           Defendants,                 UBER,            UBER             USA,          and        RASIER-NY,

                                                                                                                            "territory"
                   controlled              and       limited          the     geographic              range         or                              in     which             VICTOR                A.     ALMANZAR


                   CUEVAS               could         operate         as an UBER                driver.


                                                                                                                                              "territory'
                                 124.            By     agreement              with      UBER          drivers,            a driver's                                 means        the      city        or metro           area      in


                                                                                                                                                    App'
                   the    United           States      in which             he or she          is enabled           by      the     "Drive                     to receive           requests             for




SACCO& RLLAS,LLP
                                                                                                      16 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                               INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 18 of 36 PageID
                                                                   RECEIVED        #: 24
                                                                             NYSCEF:  06/30/2021




                    transportation              services.


                                  126.              VICTOR           A.      ALMANZAR                         CUEVAS                  worked        for     Defendants,                    UBER,              UBER           USA,


                    and       RASIER-NY,                pursuant           to a ceauset                 and     worked           pursuant          to that         contract           on the           date        and    time        of


                    the    subject        accident.


                                  127.            Defendants,              UBER,          UBER              USA,        and      RASIER-NY,                    developed,                  distributed              and      relied


                    upon       proprietary            software         program(s)                   to operate          their     transpartation                  business.


                                  128.            Defendants,               UBER,              UBER             USA,            and     RASIER-NY,                        dictated               how          VICTOR                A.



                    ALMANZAR                      CUEVAS             was         to    use      their       software            program(s)             to      carry          out    his      work            as    an     UBER


                    driver.



                                  129.          As      an      UBER           driver,              VICTOR             A.       ALMANZAR                       CUEVAS                      had     to      transport               the



                    passengers            who         summoned                him        via        the       Defendants,               UBER,             UBER            USA,             and         RASIER-NY's,



                    proprietary           software.



                                  130.          VICTOR              A.       ALMANZAR                          CUEVAS's                 contract            with         Defendants,                   UBER,              UBER


                    USA,        and      RASIER-NY,                 prohibited                him     from       declining             a fare      based          upon         the   requested                destination.


                                                                                                          "UBER"
                                  131.          Through            operation             of    the                          software            application,              VICTOR                  A.     ALMANZAR

                                                                                                          passenger'
                    CUEVAS               was    not    even        advised            of a new                                  s destination             until        that     passenger               was        picked        up.



                                  132.          Defendants,                UBER,              UBER            USA,       and       RASIER-NY,                      conduct            background                    checks          of



                    eandidates           before       allowing            them        to serve            as UBER           drivers.


                                  133.          Defendants,                UBER,          UBER              USA,        and       RASIER-NY,                      do     not     require          that        their       drivers


                    have      unique       skills      of    the    type      that      independent                  contractors           would.


                                  134.          At     the      same         time,        Defendants,                  UBER,             UBER             USA,           and         RASIER-NY,                          provide


                    uniform        training          to their      drivers.


                                  135.         Defendants,                 UBER,              UBER            USA,          and        RASIER-NY,                      assist        all     of    their           drivers          in




SACCO& RLLAS, LLP
                                                                                                      17 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                               INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 19 of 36 PageID
                                                                   RECEIVED        #: 25
                                                                             NYSCEF:  06/30/2021




                   securing           the     needed             clearance          and       licenses              to drive.


                                 136.             In New             York         City,       for       example,             Defendants,                UBER,       UBER             USA,        and      RASIER-NY,


                   assist     their         drivers         in    securing          licenses              from       the     City     Taxi         and    Limousine             Com-missioñ                    ("TLC").


                                 137.             Defendants,                    UBER,                UBER             USA,           and         RASIER-NY,                  provide            defensive                 driving


                   courses         required            by        TLC      free     of     charge              to prospective               drivers.


                                 138.            Defendants,                     UBER,               UBER            USA,           and      RASIER-NY,                    provide           their       drivers            with          a


                   mMical          examination                    mandated                    TLC.
                                                                                        by


                                 139.            Defendants,                     UBER,                UBER            USA,           and      RASIER-NY,                      required          that       VICTOR                    A.



                   ALMANZAR                      CUEVAS                   maintain                liability         insurance             at miñimsñ              levels       required          by      state        and     local



                   law.


                                 140.            To         entice            drivers,              Defendants                 UBER,               UBER           USA,           and        RASIER-NY,                        offer



                   guaranteed               monthly              wages.



                                 141.            Defendañts,                     UBER,                UBER            USA,           and       RASIER-NY,                     compensated                  VICTOR                    A.



                   ALMANZAR                           CUEVAS                     based             upon             UBER            rides          he        provided           to         Defendant,                  UBER's,


                   customers/riders.


                                 142.            Defendants,                  UBER,               UBER           USA,        and      RASIER-NY,                  dictated        how        much         compensation



                   VICTOR             A.      ALMANZAR                        CUEVAS                    was      to receive           from         a ride.



                                 143.            VICTOR                  A.    ALMANZAR                             CUEVAS,               while         working         as an        UBER            driver,         could         not


                   dictate     the      price         of    a passenger's                 trip.


                                 144.            Defendants,                  UBER,               UBER           USA,        and      RASIER-NY,                  dictated           the    rates      that         passengers



                   transported              by   VICTOR                 A.    ALMANZAR                           CUEVAS               were         charged.



                                 145.            Defendants,                  UBER,                UBER             USA,        and       RASIER-NY,                            change           rates         at            time,
                                                                                                                                                                        may                                          any


                   and    advise        their         drivers          that    they       reserve             the    right      to do       so.




sacco a nuAS, RP
                                                                                                              18 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                                      INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 20 of 36 PageID
                                                                   RECEIVED        #: 26
                                                                             NYSCEF:  06/30/2021




                             146.             Defendants,                UBER,               UBER           USA,          and    RASIER-NY,                           provided               the     electronic                means         by


             which       passengers                  would          request            to     travel        with         UBER,             using           VICTOR                 A.     ALMANZAR                             CUEVAS


             as a driver.


                             147.             Defendants,                UBER,               UBER           USA,          and        RASIER-NY,                            provide           UBER               passengers             with


                                                                                 "rate"
             the     opportunity                to    review            and                     UBER            drivers,          such           as VICTOR                       A.      ALMANZAR                            CUEVAS.


             Ratings          and        reviews             are    completed                  utilizing           proprietary                   software,                 accessed            by        the      passengers             via


             smartphone              or computer.



                             148.             Defendants,                UBER,               UBER           USA,          and        RASIER-NY,                            require          that     UBER               drivers        such


                                                                                                                                                                                 "rating"
            as     VICTOR                A.        ALMANZAR                       CUEVAS,                    maiñtain             what            they         call         a                       from            passengers.               If



            UBER          drivers             do     not     maiñtain            such         rating,        they        lose     access             to    Defendants                    UBER,             UBER               USA,      and



            RASIER-NY's,                        proprietary               software,                 and     accordingly,                   the       ability          to     earn        money            from          transporting


            passengers.


                             149.             Accordingly,                Defendants,                     UBER,           UBER              USA,            and        RASIER-NY,                         set       the      terms      and


            conditions              of    VICTOR                   A.     ALMANZAR                           CUEVAS's                      services              as        an     UBER              driver            and       must         be



            considered              to be his              employer             for     the     purposes            of     assessing                 and       imposing                vicarious               liability.


                             150.             On or about                July         17,     2018,         Plaintiff,          DONNELL                         WILLIAMS,                          was     the        operator          of    a



            certain      Nissan            motor            vehicle,           bearing          NY         State     license           plate          number               T762110C.


                             151.             On or about               July          17,     2018,        VICTOR               A.     ALMANZAR                                 CUEVAS               was          the       operator         of



            a certain         Toyota               motor       vehicle,           bearing             New       York        license              plate         number             T756387C.



                          152.             On or about                  July      17, 2018,               Herkimer              Street           &    Williams                  Place,       in the        County              of Kings


            and      State     of    NY,           was      a public            roadway.


                          153.             On or about                  July      17, 2018,               UBER,           was        the     registered                owner            of a certain                Toyota           motor



            vehicle,         bearing           New          York        license             plate      number            T756387C.




                                                                                                     19 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                           INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 21 of 36 PageID
                                                                   RECEIVED        #: 27
                                                                             NYSCEF:  06/30/2021




                               154.              On     or       about      July       17,     2018,         UBER,           was        the     titled        owner           of   a certain             Toyota             motor



                 vehicle,          bearing          New          York      liceñse          plate    number           T756387C.


                               155.              On or about               July       17,    2018,         UBER,           was     the        lessee         of    a certain          Toyota            motor            vehicle,


                 bearing        New          York       license          plate       number          T756387C.


                               156.              On or about               July       17,    2018,         UBER,           was     the        lessor         of    a certain          Toyota            motor            vehicle,


                 bearing        New          York       license          plate       number          T756387C.


                               157.              On or about              July       17, 2018,           UBER,           maintained             a certain              Toyota        motor            vehicle,           bearing


                 New        York         license       plate       number            T756387C.



                               158.              On or about               July      17, 2018,            UBER,          controlled             a certain              Toyota       motor             vehicle,           bearing


                 New        York         license       plate       number            T756387C.



                               159.              On or about               July      17,     2018,        the     Toyota         motor         vehicle             bearing         New       York            license            plate



                 number            T756387C,                 owned           by      Defendant,                  UBER,        and         operated                by       VICTOR                A.     ALMANZAR


                 CUEVAS               with       the    express           knowledge,                consent         and/or         on    the     business               of   its   owner.


                               160.              On or about              July       17,     2018,        the     Toyota         motor         vehicle             bearing         New       York            license            plate


                 number         T756387C                  was      being          operated          by    VICTOR             A.    ALMANZAR                            CUEVAS               while            in    the    course



                 of his     employment                  with       Defendant,                UBER.



                               161.              On or about              July       17,     2018,        the     Toyota         motor         vehicle             being        owned        by        the        Defendant,



                 UBER,         and       operated            by    VICTOR             A.     ALMANZAR                      CUEVAS                came             in contact        with         the     motor           vehicle


                 operated           by     the      plaintiff,           DONNELL                    WILLIAMS,                 on        Herkimer                  Street      &     Williams                 Place         in     the



                 County        of     Kings         and      State       of New            York.


                              162.            On or about                July       17,     2018,        UBER         USA,         was        the      registered             owner         of    a certain              Toyota


                 motor       vehicle,         bearing             New       York       license           plate     number          T756387C.


                              163.            On or about                July       17, 2018,            UBER        USA,         was     the       titled        owner         of a certain             Toyota            motor




sacco a mus,uP
                                                                                                    20 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                             INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 22 of 36 PageID
                                                                   RECEIVED        #: 28
                                                                             NYSCEF:  06/30/2021




                    vehicle,         bearing          New         York        license          plate     number            T756387C.


                                 164.            On        or     about         July      17,     2018,          UBER            USA,          was        the   lessee        of     a certain          Toyota             motor



                    vehicle,         bearing          New         York        license          plate     number            T756387C.


                                 165.            On        or     about         July      17,     2018,           UBER           USA,          was        the   lessor        of     a certain          Toyota             motor



                    vehicle,         bearing          New         York        license          plate     number            T756387C.



                                 166.            On or about                  July       17,     2018,          UBER         USA,            maintained           a certain            Toyota          motor            vehicle,



                    bearing      New           York        license          plate       number           T756387C.



                                 167.            On or about                  July       17,     2018,          UBER             USA,        controlled           a certaiñ            Toyota          motor            vehicle,



                    bearing      New           York        license          plate       number           T756387C.



                                 168.            On or about                 July       17,     2018,          the    Toyota        motor           vehicle       bearing            New        York          license       plate



                    number           T756387C,                  owned        by      Defendant,                UBER         USA,         and        operated          by      VICTOR             A.     ALMANZAR


                    CUEVAS              with     the       express           knowledge,                 consent           and/or        on    the     business           of   its    owner.



                                 169.            On or about                 July       17,     2018,          the    Toyota        motor           vehicle       bearing            New        York         license        plate



                    number           T756387C                   was     being          operated           by      the     VICTOR               A.     ALMANZAR                       CUEVAS                   while        in   the



                    course      of his         employment                   with       Defendant,               UBER         USA.



                                 170.            On or about                 July       17,     2018,          the      Toyota      motor           vehicle       being         owned            by    the      Defendant,


                    UBER        USA,           and     operated              by     VICTOR               A.     ALMANZAR                       CUEVAS                came       in     contact         with      the      motor



                    vehicle      operated             by        the   plaintiff,         DONNELL                      WILLIAMS,                  on       Herkimer            Street      &      Williams             Place        in



                    the     County        of    Kings           and      State       of New            York.



                                 171.           On or about                             17, 2018,             RASIER-NY,                 was        the    registered           owner         of a certain              Toyota
                                                                             July


                    motor      vehicle,         bearing               New      York       license             plate      number         T756387C.


                                 172.           On         or     about       July       17,      2018,          RASIER-NY,                    was        the   titled        owner        of     a certain             Toyota



                    motor      vehicle,         bearing               New      York       license             plate      number         T756387C.




SACCO&FILLAS, LLP
                                                                                                        21 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                             INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 23 of 36 PageID
                                                                   RECEIVED        #: 29
                                                                             NYSCEF:  06/30/2021




                                173.              On        or     about          July        17,    2018,          RASIER-NY,                    was       the    lessee       of     a certain            Toyota         motor



                  vehicle,          bearing            New          York        liceñse          plate       ñümber          T756387C.


                                174.              On        or     about         July         17,    2018,          RASIER-NY,                    was       the    lessor      of      a certain            Toyota         motor



                 vehicle,       bearing           New            York          license         plate        number          T756387C.


                                175.              On or about                   July      17,       2018,         RASIER-NY,                    maintained            a certain          Toyota         motor           vehicle,


                 bearing            New         York         license           plate     number              T756387C.


                                176.              On or about                   July      17,       2018,          RASIER-NY,                    controlled          a certain           Toyota         motor           vehicle,



                 bearing            New        York         license            plate     number              T756387C.


                                177.             On or about                    July      17,       2018,         the    Toyota          motor         vehicle       bearing           New       York         license       plate



                 number             T756387C,                 owned             by     Defendant,                 RASIER-NY,                   and     operated        by    VICTOR                A.    ALMANZAR


                 CUEVAS                with       the        express            knowledge,                 consent         and/or         on     the      business      of     its     owner.



                                178.             On or about                    July      17,       2018,         the    Toyota          motor         vehicle       bearing           New       York         license       plate



                 ñümber             T756387C                 was        being          operated            by     VICTOR            A.     ALMANZAR                     CUEVAS                  while         in the      course



                 of his      employment                     with        Defendant,                  RASIER-NY.



                                179.             On or about                    July      17,       2018,         the    Toyota          motor         vehicle       being       owned           by     the     Defendant,


                 RASIER-NY,                      and        operated            by     VICTOR                A.     ALMANZAR                      CUEVAS              came           in contact         with      the     motor



                 vehicle        operated               by     the       plaintiff,         DONNELL                       WILLIAMS,                   on    Herkimer          Street        &      Williams             Place       in



                 the    County            of    Kings            and      State        of New             York.


                                                                                                             Defendants'
                               180.              Solely            as     a result         of       the                                negligence,                carelessness            and       reck!eceness                the


                 plaintiff          was        caused         to suffer              severe         and      serious        personal           injuries          to mind       and      body,         and      further,        that


                 the    plaintiff         was          subjected               to great         physical           pain     and     mental             anguish.


                               181.              The        aforesaid             occurrence                 was        caused      by    the     negligence           of the          Defendant,              without         any


                 culpable           conduct            on     the       part      of the        plaintiff.




sacco mmas,U.P
                                                                                                           22 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                              INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 24 of 36 PageID
                                                                   RECEIVED        #: 30
                                                                             NYSCEF:  06/30/2021




                                 182.             As     a result        of the     foregoing,            the     plaintiff          sushined               serious          personal             iñjuries             as defmed


                    in Section          5102(d)           of the        Insurance          Law        of the      State       of New          York,           and/or             economic              loss         greater          than



                    basic     economic             loss      as defined           in   Section          5102(a)           of the          Insurance           Law           of     the     State       of New                York.


                                 183.             This      action        falls   within         one     or more           of the          exceptiom                set forth            in    Section               1602        of the


                    Civil     Practice         Law        and      Rules.


                                                                   Defendants'
                                 184.             Due        to                               negligence,             plaintiff,             DONNELL                         WILLIAMS,                         is     entitled          to



                    damages           in an       amount          exceeding            the     monetary            jurisdictional                  limits       of     all       lower        courts            which          would



                    otherwise           have      jurisdiction.




                                                                    AS AND             FOR        A SECOND                      CAUSE              OF ACTION


                                 185.           Plaintiff,              DONNELL               WILLIAMS,                   repeats            and      realleges                  each      and      every              allegation



                    contsised           in this        Complaint            as if fully         set forth          at length           herein.


                                 186.           On or about                July     17,      2018,      Defendant,               UBER,             negligently                   entrusted          its        Toyota          motor



                    vehicle      to     VICTOR               A.      ALMANZAR                    CUEVAS                who         the      Defendant,                UBER,                knew           or        should         have



                    known        was        incompetent                  and      untrained             to      operate          the        Toyota           motor               vehicle           belonging                  to      the



                    Defendant,           UBER.


                                                                         Defeñdsets'
                                 187.           Due       to      the                                negligence,              plaintiff          DONNELL                         WILLIAMS                      is     entitled         to



                    damages           in an     amount            exceeding            the     monetary            jurisdictional                limits        of     all        lower        courts           which          would



                    otherwise          have       jurisdiction.




                                                                        AS AND            FOR A THIRD                         CAUSE              OF ACTION


                                 188.          Plaintiff,            DONNELL                  WILLIAMS,                   repeats            and      realleges               each         and      every             allegation


                    contained         in this       Complaint               as if fully         set forth         at length            herein.




SACCO&FILLAS, LLP
                                                                                                 23 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                          INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 25 of 36 PageID
                                                                   RECEIVED        #: 31
                                                                             NYSCEF:  06/30/2021




                                   189.             On or about               July      17,    2018,       Defendant,             UBER              USA,        negligently               entrusted          its    Toyota


                     motor       vehicle         to       VICTOR               A.    ALMANZAR                     CUEVAS                 who        the      Defendant,               UBER          USA,           knew      or


                     should       have       known            was       incompetent              and     untrained          to operate              the     Toyota           motor       vehicle          belonging          to


                     the     Defendant,             UBER             USA.


                                                                            Defendants'
                                  190.              Due       to     the                               negligence,           plaintiff             DONNELL                    WILLIAMS                  is   entitled        to


                    darsages         in     an amount                 exceeding          the     monetary            jurisdictional                limits       of    all     lower       courts      which          would


                    otherwise             have      jurisdiction.




                                                                      AS AND             FOR       A FOURTH                    CAUSE                OF ACTION


                                  191.           Plaintiff                 DONNELL               WILLIAMS,                  repeats         and          realleges            each       and                  allegation
                                                                                                                                                                                                every


                    contained             in this      Complaint                as if fully       set forth          at length        herein.



                                  192.           On or about                 July      17,     2018,      Defendant,             RASIER-NY,                     negligently               entrusted          its    Toyota



                    motor        vehicle         to    VICTOR                A.      ALMANZAR                     CUEVAS              who          the      Defêñd=.ñt,              RASIER-NY,                    knew      or



                    should       have        known            was      incompetent               and     untrained         to operate              the      Toyota           motor       vehicle        belonging            to



                    the      Defendant,             RASIER-NY.


                                                                            Defendants'
                                  193.           Due          to     the                               negligence,           plaintiff          DONNELL                       WILLIAMS                is     entitled        to


                    damages          in     an   amount              exceeding           the     monetary            jurisdictional                limits      of     all     lower       courts      which          would


                    otherwise         have          jurisdiction.




                                                                                   AS AND         FOR            A FIFTH           CAUSE                  OF ACTION
                                                                                    AGAINST              THE         DEFENDANT,                           LYFT,             INC.


                                  194.           That         the     plaintiff,       DONNELL                   WILLIAMS,                 repeats,           reiterates           and     realleges,          each       and



                    every       allegation            contained              in     paragraph           1 through           193       of    this         complaint;            with       the      same      force        and


                    effect      as if more            fully         set forth        at length         herein.




SACCO& FILLAS,LLP
                                                                                                   24 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                     INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 26 of 36 PageID
                                                                   RECEIVED        #: 32
                                                                             NYSCEF:  06/30/2021




                                 195.           Defendant                LYFT,          INC.,       was      and        still     is a foreign            business       corporation                                licensed
                                                                                                                                                                                                      duly


                    to do      business         in the        State      of New          York.


                                 196.           Defendant,               LYFT,          INC.,       was      and        still    is doing          business          in the     State      of        New           York.


                                 197.           At     all    relevant        times,        defendant,             LYFT,              INC.,       engaged         in business            in the            State     of New


                    York.


                                 198.           At     all    relevant        times,        defendant,             LYFT,              INC.,       eñgaged         individuals            to operate                  motor


                    vehicles        as livery          drivers.


                                 199.           At     all     relevant        times,           defendant,           LYFT,               INC.,          engaged       VICTOR               A.        ALMANZAR


                    CUEVAS,             to operate             motor       a vehicle            as a livery         driver.



                                 200.           At     all    times       herein        mentioned,            VICTOR                    A.     ALMANZAR                  CUEVAS,                     was       the     owner



                    of a Toyota           motor         vehicle          bearing        New        York      license             plate        number         T756387C



                                 201.           At     all    times       herein        mentioned,            the        plaintiff,            DONNELL               WILLIAMS,                   was          a driver         of



                    a Nissan         motor        vehicle,        bearing          NY       State     license           plate         number            T762110C.



                                 202.           At     all    times       herein        mentioned,            the       plaintiff,             DONNELL               WILLIAMS,                   was          a driver         of



                    a Nissâñ          motor          vehicle,          bearing          NY        State      license             plate         number          T762110C,              as        an     employee                of



                    Defendant,           LYFT,           INC.


                                 203.           At     all    times        hereinafter            mentioned,                    VICTOR             A.     ALMANZAR                  CUEVAS,                        operated



                    said    motor       vehicle         on      or about         July       17, 2018,        at Herkimer                      Street     &    Williams          Place,          in the        County           of


                    Kings      and      State        of NY.


                                 204.           At     all    relevant         times,         VICTOR               A.       ALMANZAR                         CUEVAS,            was        in        the     employ            of



                    Defendant,          LYFT,           INC.


                                 205.           At      all     relevant           times,         VICTOR                  A.      ALMANZAR                        CUEVAS,                was           an          agent       of



                    Defendant,          LYFT,           INC.




SACCO& RLLAS, LLP
                                                                                                  25 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                                        INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 27 of 36 PageID
                                                                   RECEIVED        #: 33
                                                                             NYSCEF:  06/30/2021




                                   206.           At         all     times       herein        mentioned,                VICTOR              A.        ALMANZAR                           CUEVAS,                   operated              and



                    controlled            the     aforesaid                 Toyota        motor        vehicle       bearing           New         York            license            plate      number            T756387C.



                                   207.           At         all      times          herein        mentioned             and      on      July          17,        2018,          VICTOR                A.         ALMANZAR


                    CUEVAS                operated             the         subject       vehicle        as an employee                 of    Defendant                        LYFT,           INC.



                                   208.           At         all     times       hereinafter                mentioned,          VICTOR                  A.         ALMANZAR                          CUEVAS,                   operated



                    and     controlled            the        aforesaid               motor     vehicle          during      the       course           of     employment                      with    Defendant,                 LYFT,


                    INC.


                                   209.           At         all      times          herein        mentioned,             and     on      July          17,        2018,          VICTOR               A.          ALMANZAR


                    CUEVAS,                 operated                 and       controlled             the     aforesaid           motor           vehicle                in    the       capacity             of     a      driver        for


                                                                                                                                                                                                 demand"
                    Defendant,              LYFT,             INC.,           an international                company           providing               car        services             "on                           for      millions



                    of    riders     annually.


                                                                                                                                                                                                                                "Lyft."
                                   210.           At     all         times      herein        mentioned,            Defendant               LYFT,                 INC,        was      doing         business             as



                                   211.           At         all      times          herein       mentioned,              and     on      July          17,        2018,          VICTOR               A.          ALMANZAR


                                           CUEVAS                    signed           a contract         with     Defendant,                LYFT,                INC.,         that     enabled          him         to     become          a



                                           Lyft        driver            and     access        software           that     enabled           him            to     receive            requests          for        Lyft        rides       by


                                           passengers.



                                   212.           At         all     times           herein      mentioned,               and     on      July          17,        2018,         VICTOR                A.          ALMANZAR


                    CUEVAS,                paid        for         and       downloaded               proprietary           software              of        defendant,                LYFT,           INC.,         that       enabled



                    him     to communicate                          with       and     transport            passeñgers          also    using           LYFT,                 INC.      proprietary                software.


                                   213.           Defendant,                   LYFT,          INC.,         controlled          the    manner                in    which             VICTOR             A.     ALMANZAR


                    CUEVAS                provided                 services          as a Lyft        driver.




SACCO& RLLAS, LLP
                                                                                                            26 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                                           INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 28 of 36 PageID
                                                                   RECEIVED        #: 34
                                                                             NYSCEF:  06/30/2021




                                   214.             Without             his      contract               with         Defendant,               LYFT,              INC.,        and     permission               to use             proprietary


                     software           which           provided           passengers                   for      fares,         VICTOR               A.      ALMANZAR                        CUEVAS,                  would             not     have


                    been       able      to serve           as a Lyft              driver.


                                  215.              VICTOR                  A.         ALMANZAR                             CUEVAS                  depended                  upon      the     business               of         Defendant,


                    LYFT,         INC.,           for     opportunities                  to provide                   services          as a Lyft             driver.


                                  216.              As      a Lyft          driver,          VICTOR                    A.     ALMANZAR                           CUEVAS                was      subject          to     the         control           of



                    Defendant,              LYFT,            INC.,         through                its   policies,             procedures               and        its    proprietary            software.


                                  217.              Defendant,                   LYFT,             INC.,             required          that        VICTOR                A.     ALMANZAR                       CUEVAS,                        post         a


                                                                                                                                                                                      "Lyft"
                    sign      on the        motor          vehicle          that       he operated                    as a Lyft         driver         with        the     logo                      on it that         was          viewable



                    from       outside          of the           subject         vehicle            to a passerby,                    pedestrian              and/or           Lyft     customer/rider.



                                  218.              Utilizing              proprietary                    software,              defendant,               LYFT,               INC.,       controlled              and             limited            the


                                                                   "territory"
                    geographic              range           or                               in     which             VICTOR              A.        ALMANZAR                          CUEVAS                  could          operate            as a


                                                                                                                                                   "territory"
                    Lyft      driver.        By     agreement                   with     Lyft           drivers,            a driver's                                    means          the    city     of metro                  area       in the


                                                                                                                                                        App"
                    United        States          in which            he or she              is enabled                 by      the    "Drive                           to receive           requests          for     transportation


                    services.



                                  219.             VICTOR                  A.      ALMANZAR                             CUEVAS                 worked              for     Defendant              LYFT,               INC.,          pursuant


                    to     a contract             and       worked               pursuant               to     that         contract          on       the       date         and     time      of      the     subject                 accident


                    described           below.


                                  220.             Defendant,                   LYFT,             INC.,        enters         into      contracts             with        drivers        so that        they      may             use     LYFT,


                    INC's       software                applications               to perform                  their        functions              as Lyft         drivers.


                                  221.             Defendant,                   LYFT,              INC.,         executes              contracts              that        enable        drivers          to     use         its     software.


                    Without           the    usage          of     software,             drivers              like     VICTOR                 A.     ALMANZAR                         CUEVAS,                 could          not        become


                    Lyft     drivers         of perform                their       functions                 as Lyft          drivers.




SACCO& FILLAS,LLP
                                                                                                                27 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                              INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 29 of 36 PageID
                                                                   RECEIVED        #: 35
                                                                             NYSCEF:  06/30/2021




                                 222.           Using        the    application               techology            of defendant,                     LYFT,           INC.,             drivers          like    VICTOR               A.



                   ALMANZAR                     CUEVAS,                are    able     to accept           requests         for    transportation                        from          potential             riders.



                                 223.            Defendant,             LYFT,          INC.,          issues     receipts          to     drivers            upon          bringing               Lyft         passengers              to



                   their      destination.


                                 224.           Defendant,                LYFT,          INC.,          coordinates               payments                   to      drivers             such           as     VICTOR                A.



                   ALMANZAR                     CUEVAS.


                                 225.           Defendant               LYFT,         INC.,        developed,             distributed                  and        relied         upon           proprietary               software



                   program(s)            to operate           a transportation                  business.



                                 226.           VICTOR               A.       ALMANZAR                         CUEVAS's                   contract                with           Defendant,                    LYFT,            INC.


                   prohibited           him      from       declining           a fare        based       upon     the     requested                 destiñation.


                                 227.           Through             operation            of     the      Lyft      software               application,                     VICTOR                  A.          ALMANZAR


                   CUEVAS               was     not     advised         of a new          passenger's             destination                  until      that       passenger                  was      picked           up.



                                 228.           Defendant,              LYFT,          INC.       conducts            background                     checks          of        candidates                before          allowing


                   them       to serve        as Lyft       drivers,          and     continues           making          background                    checks             of    its     Lyft      drivers             thereafter.


                                 229.           Defendant,             LYFT,          INC.       does      not    require          that        its     drivers           have          unique         skills       of the       type



                   that     independent            contractors               would.


                                 230.           Defendant,             LYFT,          INC.       provides         training          to its drivers.


                                 231.           Defendant,             LYFT,          INC.,       provided            training            to    VICTOR                    A.     ALMANZAR                          CUEVAS,


                   on     or before       July        17,   2018.


                                232.            Defendant,              LYFT,          INC.,          assists      its    drivers              in      securing                 the      needed              clearance           and


                   licenses         to drive.


                                233.            Defendant,             LYFT,          INC.,        assisted        VICTOR                  A.        ALMANZAR                            CUEVAS                   in     securing


                   the     needed       clearance           and     licenses          to drive         as a Lyft         driver.




SACCO&FILLAS,LLP
                                                                                                 28 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                                            INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 30 of 36 PageID
                                                                   RECEIVED        #: 36
                                                                             NYSCEF:  06/30/2021




                                  234.               In New              York,      Defendant,                    LYFT,            INC.,         assists            its drivers            in securing         licenses        from      the


                    Taxi       and      Limomine                      Commission                 ("TLC").


                                  235.               Defendant,                   LYFT,           INC.,           ãssisted           VICTOR                    A.     ALMANZAR                          CUEVAS            in   securing


                    licenses         from           the        Taxi      and      Limousine                Commission                      ("TLC").


                                  236.               Defendant,                  LYFT,           INC,           provides            its drivers                with        a medical            exa-.istion            mandated           by


                    the    TLC.


                                  237.               Defendant,                   LYFT,                INC.,        provided                   VICTOR                 A.      ALMANZAR                        CUEVAS              with         a


                    medical          examination                      mandated             by     the      TLC          on    or before                 July         17,    2018.


                                  238.               Defendant,                   LYFT,                INC.,         mandated                    that          VICTOR                 A.        ALMANZAR                   CUEVAS


                    maintain            liability              insurance           at mi=i==                     levels       required                by     state         and   local          law.



                                  239.               To         encourage            the        recruitment                  of     drivers,            Defendant                LYFT,               INC.,    offers      guarateed



                    monthly          wages            to drivers.



                                  240.               Defendant                  LYFT,            INC.           guaranteed                 a monthly                   wage          to    VICTOR             A.    ALMANZAR


                    CUEVAS                on    or before                July      17, 2018.


                                  241.               Defendant                  LYFT,           INC.           dictated           how          much         compensation                       VICTOR         A.    ALMANZAR


                    CUEVAS                was        to receive             from         a ride.


                                  242.               While              working           as      a Lyft            driver,          VICTOR                     A.         ALMANZAR                      CUEVAS            could         not


                    dictate       the     price           of    a passenger's                  trip.


                                  243.               Defendant,                  LYFT,            INC.,           dictated               the    rates          passengers                 transported          by      VICTOR             A.


                    ALMANZAR                        CUEVAS                  were        charged.


                                  244.               Defendant3                 LYFT,           INC.,           could        change             the        rates      charged             to pãssêñgers             transported          by


                    Lyft      drivers        at any             time,      and      advised              its drivers              that     it reserves                the    right        to    do     so.




SACCO& FILLAS,LLP
                                                                                                               29 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                                              INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 31 of 36 PageID
                                                                   RECEIVED        #: 37
                                                                             NYSCEF:  06/30/2021




                                   245.                 Defendant,               LYFT,             INC.,          provided              the        electronic             means           by      which            passengers                 would


                   request         travel          with        Lyft         using          VICTOR                A.    ALMANZAR                            CUEVAS                 as a driver.


                                   246.                 Defendant,               LYFT,            INC.,          provides            Lyft          passengers             with          the     opportunity                    to review           and


                   "rate"
                                 Lyft         drivers          such         as VICTOR                    A.     ALMANZAR                           CUEVAS,                Ratings              and     reviews            are        completed



                   utilizing            proprietary                  software,             accessed             by     passcñgers                  via     smartphone                  or computer.


                                  247.                  Defeñdâñt,               LYFT,            INC.,          requires         that        Lyft         drivers        such         as VICTOR                   A.     ALMANZAR

                                                                                                                                                              rating"
                   CUEVAS,                   to    maintain               what         they       call        a "minimr                     average                               from         passengers.                If     Lyft        drivers



                   do     not    maintain                 such        a rating,            they     lose        access         to defendant,                  LYFT,           INC.'s             proprietary                   software,           and



                   accordingly,                   the      ability          to earn         money             from      tr=sporting                      passengers.


                                  248.               Based             on     the      foregoing,                Defendant                    LYFT,            INC.,         sets        the      terms          and           conditions              of



                   VICTOR                A.       ALMANZAR                            CUEVAS's                    services           as a Lyft               driver        and         must          be    considered                   to    be   his


                   employer              for      the      purposes              of    assessing                and    imposing               vicarious              liability.


                                  249.               The           limitations             on     liability           set forth          in    CPLR            § 1601             do     not     apply         to this          action.



                                  250.               The           limitations              on      liability          set      forth         in     CPLR             §   1601           do      not       apply         to      this        section


                   because         one         or more               of the      exemptions                     in CPLR           § 1602             apply,          including             but       not      limited           to   § 1602(6)


                   and      § 1602(7).


                                  251.               At      all      times         herein         mentioned,                  and      on     July          17,     2018,         the         motor         vehicle             operated           by


                   VICTOR               A.     ALMANZAR                           CUEVAS,                     cam      into     c0ñtact             with      the      vehicle           the     plaintiff              was      a passenger


                   in at or near               the        intersection                of    Williams             Place         and      Herkimer                Street        in       Brooklyn,               NY.


                                  252.               At      all     times        herein          mentioned                   Williams               Place         and    Herkimer                   Street        in    Brooklyn,                 NY


                   were        public          roadways                and/or          thoroughfares.




SACCO& RLLA% LLP
                                                                                                                30 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                                                                         INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 32 of 36 PageID
                                                                   RECEIVED        #: 38
                                                                             NYSCEF:  06/30/2021




                                    253.              The             contact              between                  the         vehicles                 was          caused               wholly                    and       solely          by        reason              of     the



                    ñêgligence                of      Defendants                          and        without              any           fault           of    negligence                    on        the         part         of     Plaintiff              contributing


                    thereto.


                                    254.              The              occurrence                      was            caused                  solely                and           wholly                   by         reason            of        the         negligence,


                    carelessness                   and      recklessness                        of     Defeñdâñts                        in the          ownership,                       operation,                   management,                       maintenance,


                    supervision,                   repair         use,         care,         control            and            /or       negligent                  entrustment                       of        the     motor           vehicle;              in      failing            to



                    keep       said      motor             vehicle                 under        proper,              prudent                 and        reasonable                    control;               in operating                    said       motor               vehicle


                    at    an      ewessive,                 unreasonable                           and        unlawful                      rate        of     speed              under              the        conditions                  and      circumstances



                    prevailing             at        or     prior             to     the        occurrence;                       in        failing            to     obey            traffic              control              devices             then            and         there



                    prevailing;               in     driving              said            motor          vehicle                without                 due         care         or     regard              for        other         vehicles;                in     failing             to



                    keep          a proper                look         out;          in     failing            to     observe                   what            was             available                  to     be         observed;              in        striking              the



                    plaintiffs           vehicle;                in     failing             to observe                    the        roadway;                  in     failing             to keep                a safe         and         proper            distence;                  in



                    failing        to    yield             the        right         of      way;         in     failing                 to      sound            a warñing;                      in        negligently                   causing                  said       motor


                    vehicle         to violently                      strike          the       plaintiffs                motor              vehicle;                in     causing              and            permining                   said        motor            vehicle


                    to be operated                    in     a manner                     contrary             to,        and          in     violation                   of,     the      statutes,                  codes,          ordinances                     rules         and


                    regdations                then          and         there             prevailing;                     in                            and                                to        stop,            turn      or      take        proper               evasive
                                                                                                                                 failing                         emining


                    mencuses             in         order         to      avoid              the        aforesaid                      contact               and          collision                  between                  said       motor               vehicle               and


                    Plaintiff's          motor              vehicle                 although              Defendants                          had            a full         opportunity                         to     avoid          same;             in        failing          and



                    omining             to obey             and         comply               with         the        rules             of    the        road;         in        failing          to operate                    said      motor               vehicle              with


                    due       regard          for     the        safety              of     others;             in        failing             to        make          prompt                and            timely             use      of      brakes,               signaling


                    devices           and/or              steering             mechanisms;                           in        failing             to    have             adequate                   and         efficient             brakes;               in     failing           to


                    have       adequate              and         efficient                tires;       in operating                          said        motor             vehicle              in    such            a negligent                  manner                so as to


                    precipitate            the       aforesaid                     occurrence;                 in failing                    to use           and/or             properly                  use        an audible                signal;              in failing




SACCO& RLLAS, LLP
                                                                                                                          31 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                                                      INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 33 of 36 PageID
                                                                   RECEIVED        #: 39
                                                                             NYSCEF:  06/30/2021




                    to utilize           proper              vehicle         illaination;                    in failing              to slow         down        said        motor               vehicle;            in failing           to observe



                    signs,       signals              and/or           traffic         coñtrol           devices          at the       time         and      place         of the           occurrence;                 in failing           to utilize


                                              free"
                    a "hands                              mobile             telephone                or     communication                          device;           in     utilizing                 an     electronic               device          that



                    distracted                Defendmt,                   VICTOR                 A.       ALMANZAR                           CUEVAS,                 from          the          safe      operation               of      said    motor



                    vehicle;             in     operating                 said         motor          vehicle         with            an      obstructed              view;                in    negligently                 hiring,          training,



                    instructing                 and/or          supervising                  their       agents,          servants               and/or       employees;                        and      in   failing         and      omitting             to


                    take      prompt,                 proper          and        suitable          precautions               for       Plaintiffs             safety.


                                   255.                 Defeñdâñt,                  LYFT,             INC.         is vicariously                   liable      for        the        injuries            and        damages              caused          by


                    the     negligence                  of     its     employee,                VICTOR               A.     ALMANZAR                           CUEVAS.


                                   256.                 At      the      time          of    the      accident            described                 above,           VICTOR                      A.      ALMANZAR                          CUEVAS


                    acted       in his          capacity               as an employee                      of    Defendañt,                  LYFT,           INC.          and        within           the     scope         of his          duties       by



                    trmsporting                     passengers              who         had        used      Defendant's                   proprietary               software                   to request            Lyft        transportation


                    services.



                                   257.                 By      reason           of the         foregoing,            plaintiff              sustained           severe           and            permanent                personal            iñjuries;


                    and      plaintiff              was       otherwise                damaged.


                                   258.                 By      reason            of    the      foregoing,               the        plaintiff         has      been         damaged                     in   a sum           which           exceeds


                    the jurisdictional                        limits        of     any       lower         court      which             would          otherwise                 have           jurisdiction.




                                               WHEREFORE,                                   plaintiffs             demand               judgment                against                the            Defendants,                  jointly            and



                    severally,            as follows:


                                               A.      Judgment                   awarding                 damages              in      the       First       Cause              of         Action            in     an      amount              to    be


                    determined                  by     a jury          at trial,         with        interest,        together               with      the     costs         and           disbursements                     of    this      action;


                                               B.       Judgment                  awarding                damages               in     the       Second          Cause                of        Action          in    an      amount             to    be


                    determined                 by      a jury          at trial,        with         interest,        together               with     the      costs         and           disbursements                     of    this      action;




SACCO& FILLAS,LLP
                                                                                                                 32 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                            INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 34 of 36 PageID
                                                                   RECEIVED        #: 40
                                                                             NYSCEF:  06/30/2021




                                          C.          Judgment               awarding          damages          in   the      Third             Cause             of       Action       in     an    amount           to    be


                    determined             by        a jury      at trial,      with     interest,     together            with       the       costs      and          disbursements                of    this   action;


                                          D.          Judgment              awarding           damages        in     the      Fourth             Cause             of      Action        in    an     amount          to    be


                    determined             by        a jury      at trial,      with     interest,     together            with       the       costs      and          disbursements                of    this   action;


                                          E.          Judgment               awarding          damages          in   the          Fifth         Cause            of      Action         in     an    amount           to    be


                    determined            by         a jury      at trial,      with     interest,       together          with       the       costs          and      disbursements                 of   this   action;



                    and,


                                          F.         Interest,        the      costs     and     disbursements                of      this       action,               together         with        such      other        and



                    further      relief        as this        Court         deems       just    and   proper.                                        .


                    Dated:    Astoria,                New        York
                                 June          25,     2021




                                                                                                                            By:             u            oir            , Esq.
                                                                                                                            SACCO                &       FILLAS,                  LLP
                                                                                                                           Attorneys              for          Plaintiff
                                                                                                                            31-19           Newtown                    Avenue

                                                                                                                            Seventh              Floor

                                                                                                                            Astoria,            New            York         11102
                                                                                                                            Tel:      (718)          746-3440
                                                                                                                            Our       File       # 21369-18




SACCO& RLLAS, LLP
                                                                                                     33 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                                                INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 35 of 36 PageID
                                                                   RECEIVED        #: 41
                                                                             NYSCEF:  06/30/2021




                    SUPREME                COURT                OF THE                 STATE            OF NEW            YORK
                    COUNTY               OF       KINGS




                    DONNELL                WILLIAMS,
                                                                                  Plaintiff,                                                                          Index      No.:


                                 -against-

                                                                                                                                                                      ATTORNEY'S
                    UBER         TECHNOLOGIES,                                INC.,        UBER            USA,       LLC           and                               VERIFICATION
                    RAISER-NY,                   LLC.,


                                                                                       Defendant.




                                 Kurt      Doiron,           Esq.,       an attorney               duly        admitted         to practice              law     in the        State         ofNew         York,          makes
                    the    following           affirmation              under           the     penalty          of perjury:


                                I am of          the     firm      of     SACCO                &       FILLAS,         LLP,         the     attorneys            of    record          for    the     plaintiff.


                                I have           read      the       foregoing                 SUMMONS                       and        VERIFIED                  COMPLAINT                             and        know      the
                    contents        thereof;        the      same         is true         to my          own      knowledge                except        as to the            matters         therein         stated       to be
                    alleged      on     information               and         belief      and      that       as to those           matters,         I believe           them          to be true.



                                This       verification              is made              by     affirmant          and       not     by     plaintiff          because           she        is not      in the        County
                    of    Queens,       which          is the      County              where           your      affirmant           maintains            offices.


                                The      grounds           of     affirmant's                 belief      as to all       matters           not     stated       upon          affirmant's             knowledge             are
                    correspondence                had      with         the     said      plaintiff,           information              contained              in the     said      plaintiffs            file,     which         is
                    in affirmant's           possession,                and       other        pertinent          data       relating        thereto.


                    Dated:      Astoria,          New        York

                                June       25,     2021




                                                                                                                  Kurt©oirert                Esq.




SACCO& FILLAS,LLP
                                                                                                         34 of 35
FILED: KINGS COUNTY CLERK 06/30/2021 03:56 PM                                                                                                                    INDEX NO. 516094/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04498-DG-RML
                1                 Document 1-1 Filed 08/10/21 Page 36 of 36 PageID
                                                                   RECEIVED        #: 42
                                                                             NYSCEF:  06/30/2021




                    SUPREME               COURT            OF THE          STATE          OF NEW              YORK
                    COUNTY                OF     KINGS
                                                                                                                                 Index      No.:




                    DONNELL               WILLIAMS,

                                                                          Plaintiff,


                                  -against-



                    UBER       TECHNOLOGIES,                        INC.,        UBER        USA,          LLC       and

                    RAISER-NY,                 LLC.,


                                                                            Defendant.




                                                                     SUMMONS                      and      VERIFIED                 COMPLAINT




                    Pursuant        to 22      NYCRR           130-1.1,        the     undersigned,           an attorney                admitted     to practice         in the    courts
                    of New        York        State,   certifies     that,      upon      information              and     belief        and   reasonable      inquiry,       the
                    contentions           contained        in the    annexed           documents             are     not    frivolous.


                     Dated:        Astoria,         New    York
                                   June       25,   2021

                                                                                                                  Signature:

                                                                                                                                            KurhDp.irati,½q.




                                                                                       SACCO            & FILLAS,                LLP
                                                                                         Attorneys          for      Plaintiff
                                                                                        31-19       Newtown              Avenue
                                                                                                  Seventh         Floor

                                                                                       Astoria,         New       York     11102
                                                                                           Tel:     (718)         746-3440
                                                                                          Our       File     # 21369-18




SACCO& FILLAS,LLP
                                                                                          35 of 35
